PEDERSON, Justice.
The disposition of this case is governed by our opinion in a companion case, St. Paul Mercury Insurance Company v. Andrews, 321 N.W.2d 483 (N.D.1982), which we have decided this date.
Glenda Fobes sought a declaration of her right to “stack” basic no-fault benefits under the North Dakota Auto Accident Reparations Act (Ch. 26-41, NDCC), and under two insurance policies issued by Mutual Services Casualty Insurance Company in effect at the time of the death of her husband, Maurie, in an automobile-railroad collision.
We have concluded that § 26 — 11-03(2), NDCC, prohibits “stacking.” The judgment is reversed.
ERICKSTAD, C. J., VANDE WALLE and SAND, JJ., and BERNING, District Judge, concurs.
BERNING, District Judge, sitting in place of PAULSON, J., disqualified.